I wish 
to congratulate Mr. Ganev on his election to the presidency of the General 
Assembly at this session. He can be sure of the cooperation of the Cuban 
delegation. 
We shall soon be commemorating the five hundredth anniversary of the clash 
between two worlds and the beginning of an era that was to transform radically 
relations between nations. That dramatic and as yet unfinished piece of 
history started in the Caribbean Sea and forever left its mark upon the fate 
of the peoples of the area. 
Our deepest root, which gave us life as a nation and a place in history, 
is our rebelliousness. For centuries the Caribbean was the victim of the 
brutal greed of all sorts of intruders, the crossroads of slave-traders and 
pirates, of traffickers and invaders; violence and cruelty were its constant 
scourges. But it was also witness to the heroic resistance of its peoples, 
which time and again rose up, pushed by the powerful and anonymous force of 
the Caribbean winds, in their eagerness to achieve their freedom. While the 
plundering of its resources and the iniquitous exploitation of its people led 
the Caribbean to its encounter with the rest of the world, it was the struggle 
to abolish all kinds of servitude and to have no master other than our own 
conscience, which shaped our profound and irreducible identity and allowed us 
to discover ourselves. 
The Assembly is meeting at a crucial moment of definition. Today, as 
five centuries ago, we are faced with attempts to reshape the world and 
reorder relations between nations. Today, as in the past, the idea is to 
determine whether the future will allow human solidarity to flourish or 
whether it will still be weighed down by selfishness; whether it will one day 
lead to the emancipation of the dispossessed, or whether it will for ever 
perpetuate their tragedy; whether we are on the verge of a new colonizing 
adventure, or whether, at long last, hope will begin to emerge for the poor of 
this Earth. 
In recent years humanity has been surprised by a series of developments 
which have radically changed important elements of international relations and 
have led to an avalanche of hasty interpretations and conclusions promoted by 
the unrestrained haste of the privileged and the naive optimism of many others. 
The end of the cold war, and with it the lessening of the danger of a 
nuclear holocaust, should not be used to attempt to conceal what everyone 
knows. It is true that military confrontation between the super-Powers 
which threatened mankind with extermination never happened, and that the 
rancorous antagonism of yesteryear was transformed through the unilateral 
incantation of a baffling kind of alchemy into complacent subordination and a 
show of fondness. That that war never occurred is of course salutary and 
deserving of praise, but to identify with that fact the emergence of universal 
peace is an absurdity which can make sense only from the profoundly racist 
perspective of the new conquerors. 
The period which now seems to be coming to an end was for the third world 
a period of hard-fought struggles for independence and freedom. While 
threatening with a battle which never occurred, imperialists used 
all their means and resources to invade, attack, repress and oppress the 
peoples of the South; many of their sons and daughters fell in confrontations 
which had nothing to do with the rivalries between the powerful, and they died 
without knowing how that antagonism was to be transmuted into a bizarre 
convergence. 
Just as the existence of the cold war did not alter the fate of the 
third world, its disappearance does not, so far, seem to be benefiting its 
peoples. The previous balance of power that contained the opposing blocs and 
avoided a direct military conflict between them did not prevent the practice 
of war, aggression and intervention against the third world. 
We have no reason to imagine that the effects of the present conditions 
of unipolarity and hegemonism will be more favourable to our peoples. On the 
contrary, dangers are greater than ever in the face of a triumphant ecstasy on 
the part of those who are in possession not only of the largest military power 
but also of an insurmountable historical ignorance and the most gross moral 
callousness. 
The cold war is disappearing, but the arms race is not being reduced in 
parallel, nor are militarism and bellicose mentalities being abandoned. If 
the danger of war has been reduced, why does the United States aspire to 
continue developing its military superiority, as was recently announced by the 
occupant of the White House? Against whom will the empire now direct its 
weapons? 
We hear unending rhetoric about the end of confrontation and the 
beginning of a new era of international cooperation, but it seems to exist 
only in the imagination of those so gullible as to believe it. If a spirit of 
international cooperation does really exist and if the cold war has ended, why 
are the military expenditures of the big Powers not being drastically reduced 
and why are the resources thus released not being channelled to the promotion 
of development in underdeveloped countries? How can it be explained that 
now precisely now attempts are being made to reduce international 
cooperation for development to an even more subordinate and hypothetical role, 
further to diminish the already limited presence of the United Nations in that 
field and also to introduce unacceptable conditionalities and restrictions? 
The changes that have occurred between the countries of the North have 
no meaning for the majority of the inhabitants of the planet. If those 
changes are to make some sense for them, it is necessary to undertake decisive 
and effective action against the hunger and poverty which affect hundreds of 
millions of people in the third world; and against infant malnutrition and 
incurable diseases which are daily taking the lives of thousands of children 
in an ongoing and silent war that some choose to ignore. 
The economic crisis, the external debt of the third world, which has 
risen to the figure of $1.50 trillion, unequal exchange, and increased hunger 
and poverty have never been greater amongst the immense majority of mankind. 
Their effects are staggering even for the most solid economies of the world. 
Open subsidies and other selfish policies threaten to impede the conclusion of 
agreements which have been in course of negotiation for years to regulate 
international trade and which may provoke disastrous confrontations between 
the large economic Powers. This clearly demonstrates that the history of 
capitalism cannot escape its terrible and self-destructive laws. 
There is meagre cause for optimism at present, when many cannot even 
defy the consequences of recalling the principles of the new international 
economic order solemnly proclaimed by the Assembly in times that were 
supposedly less favourable for international cooperation. 
True, universal and durable peace will be possible only in a world full 
of hegemony, based on the rights, interests and aspirations of all peoples, in 
a world in which the purposes and principles of the San Francisco Charter will 
become a reality and, in particular, in a world which pays full respect to the 
sovereign equality of States, non-intervention and non-interference in the 
internal affairs of States, self-determination of peoples, and the right to 
development. 
But to achieve this, it is indispensable to democratize international 
relations and the United Nations, providing the Organization with the 
conditions necessary for it to fulfil the mission for which it should exist. 
The United Nations cannot be reduced to a simple instrument of 
domination by the powerful. Member States must prevent that; if they do not 
they would in practice be permitting its termination and the elimination of 
all possibility of achieving an equitable and peaceful world. 
We must not accept the Security Council's operating as a secret society, 
turning its back on the Organization which created it and in whose name it 
should be acting; we must not accept its assuming functions which it does not 
have and which no one has conferred upon it. The Security Council's 
composition, functions and modus operandi must be urgently examined in depth 
so that it can become a truly representative body, so that the anachronistic 
and anti-democratic veto privilege can be eliminated and transparency can be 
introduced into its activities, while limiting them strictly to those set down 
in the Charter, and so that it will fully respect the obligation enshrined in 
the Charter to be accountable to the General Assembly, which, in turn, should 
strictly fulfil its responsibility to exercise control over the Council. 
The Security Council has no authority whatsoever to interpret the Charter 
or to broaden the scope of its powers, or to carry out all the orders coming 
from its surreptitious informal gatherings. We must not tolerate the use of 
the Council by those who so frequently defile the ideals of democracy as an 
instrument for carrying out a virtual coup d'etat in the United Nations. Nor 
can we we allow ideas to take hold that would introduce the concept of limited 
sovereignty and promote the creation of mechanisms that would result in 
converting the Organization into a permanent source of intrusion, interference 
and intervention, to the benefit of the interests of the powerful. 
The Organization must be democratized in order to strengthen its role and 
enhance its efficiency. To that end, it is indispensable to reinforce, not to 
weaken, the responsibilities of the General Assembly as the sole body in which 
all of us have equal responsibilities and which therefore has the capacity to 
represent the international community as a whole. 
During the tenth summit conference that we held at Jakarta early this 
month, the non-aligned countries adopted a common platform to face the present 
international situation and to ensure concerted action in the United Nations. 
The Jakarta Message, the Final Document and the resolutions that were adopted 
should become our tools to mobilize the third world in defence of its rights 
and to organize our resistance to those who are attempting to impose a 
self-styled new world order, which was conceived against, and without taking 
into account the interests of, the peoples of the South and which would 
constitute nothing but the installation on a global scale of the kind of 
hegemonistic delusions upon the cinders of which this Organization was created. 
The aims of those who are concocting the reorganization of the world, 
with a view to dominating it, are becoming increasingly obvious. 
Underdevelopment and poverty would be permanently reserved for the peoples of 
the South, which constitute three quarters of humankind, and they would 
continue to be the providers of wealth for the affluent minorities of the 
North. International bodies would be converted into mechanisms for domination 
and intervention to guarantee a world system where the powerful would impose 
their corrupted ideas and values. The new conquerors are not bearers of the 
cross; rather, they brandish the sword and the moneybag, and the only gospel 
they preach is profits. 
Cynically they proclaim themselves the representatives of a superior 
society and they go so far as to attempt to present themselves as the very 
image of democracy, freedom and human rights. With the same arrogance shown 
by their colonialist ancestors, with the same haughtiness shown by their 
fascist inspirers, today's hegemonists boast about the alleged superiority of 
their societies, their way of life, their ideas, beliefs and values, and use 
every means in attempting to impose them upon other peoples. 
They are attempting to impose not only their ideas, but also their 
"justice", which lacks the slightest equity and which, even within the 
territory of the United States, and with an openly racist point of view, 
pronounces the harshest sentences, including the death penalty, on, almost 
exclusively, blacks and hispanics. What is the sense of, and how can we 
condone, the decision of that country's Supreme Court which legalized the 
right to kidnap anyone of any nationality in any part of the world? Has 
mankind ever seen such an abuse of power and high-handedness at any other 
stage in its history? 
At the same time, encouraged by the setbacks of European socialism, they 
are trying to decree the end of socialist ideals and to impose capitalism, in 
its most uncontrolled fashion, as the sole, definitive and permanent model to 
be applied around the world. They proclaim the so-called neo-liberal formulas 
as dogma which everyone must observe and they do not even blush when they 
portray themselves as having the exclusive recipe for mankind's prosperity and 
happiness. 
Millions of dollars that could be devoted to more noble purposes are 
being spent today in selling those ideas. But the peoples of the third world 
have not forgotten that it was the unrestrained voraciousness of capitalism 
that compelled them to endure the long and harsh experience of colonialism, 
that crushed them with racism and discrimination, that subjected them to the 
backwardness and poverty still besetting them. Capitalism was and is the 
essential cause of the evils afflicting our peoples; it can never be their 
solution. 
The euphoric promoters of so-called neo-liberalism are overcome with joy 
when they see the bankruptcy of a number of socialist projects which, as is 
well known, lasted barely a few decades and were tested in adverse conditions 
and in comparatively less developed countries. 
Those who exult over the failure of some socialist societies should be 
capable of demonstrating that capitalism is solving the problems of mankind or 
at least that it is doing so somewhere. After all, capitalism has been the 
predominant system in the world for centuries and has come to full development 
in some of the more wealthy countries. But, after more than 200 years of 
capitalism in a rich, developed and powerful country such as the United 
States, the population as a whole still lacks a health system; millions are 
calling for employment, housing, education and protection in their old age or 
are suffering the consequences of drug addiction, violence and other social 
evils; and tens of millions are victims of the worst expressions of racism and 
racial discrimination. The most powerful country has not been able in two 
centuries to solve any of those problems through capitalism, although it not 
only has been able to rely on its own wealth but also has been pitilessly 
exploiting other peoples during that lengthy period. 
Certain turncoats may kneel before that deceptive golden calf, but to 
understand the failure of capitalism as a social project it is not necessary 
to read Karl Marx one need only take stroll through the New York or Los 
Angeles inner city. The American dream may dazzle some weak minds, but for 
broad, and growing, sectors in this country and, above all, for tens of 
millions of Afro-Americans, Latinos, native Americans and Asians, the 
unemployed, the poor and the destitute - that dream has been, and is, a 
bitter, sad and perpetual nightmare. 
On what moral grounds can profoundly unjust societies present themselves 
as a universal archetype when the inordinate consumption patterns and the 
extravagance of their insolent minorities mock the plight of countless others 
in their midst who are suffering a life as miserable as that of the poorest in 
the third world? In terms of human solidarity they have nothing to teach us; 
on the contrary, they have much to learn from us. 
In truth, not only is the type of society that would be imposed upon us 
intrinsically unjust and inhuman: it threatens the survival of the human 
species - indeed, life itself on our planet. The irrational consumption 
patterns of the wealthy exhaust non-renewable resources, poison oceans and 
rivers, make the air in our cities unbreathable, adversely change the climate, 
dangerously raise the sea level, irreparably damage the soil, destroy forests, 
enlarge deserts and deepen the poverty of hundreds of millions of human 
beings. The environment is also the victim of a relentless war that has 
already caused the death of numerous species and is putting many others in 
danger of extinction. 
When will it be man's turn to fall victim to his own folly? For how long 
will a lifestyle that condemns each and every one of us to death continue to 
be worshipped? 
I address this Assembly at what is, for Cuba, a particularly difficult 
time. The economic, commercial and financial blockade imposed by the United 
States against the Cuban people has been in force for more than 30 years, but 
it is now being intensified and extended. While talking hypocritically of 
peace and international cooperation, the Government in Washington forbids 
foreign vessels involved in any business with Cuba to enter United States 
ports and tries to compel corporations based in other countries to follow its 
anti-Cuban policy. Thus it is grossly violating not only the most basic 
rights of my people but also the sovereignty of other countries and the 
fundamental principles and norms of international law. 
While former adversaries become partners, and while the number of 
countries to which Washington applies economic restrictions diminishes, the 
budget and resources of the Government office entrusted with enforcement of 
those restrictions have been increased, and it is publicly acknowledged that 
those actions are geared towards reinforcement of the blockade against Cuba. 
The United States obstructs Cuban economic and commercial activities world 
wide. It strives to prevent us from purchasing oil, foodstuffs and medicines; 
puts pressure on investors and businessmen; and, more than once, has been able 
to intimidate others, and thus frustrate entirely legitimate operations, by 
its stubborn and criminal attempts to starve our people into surrender. 
Never before, other than in the course of war, has a people been 
subjected to such rigorous, prolonged and total attack. This aggression is 
being carried out against a small and poor country - a country with very few 
natural resources, and no substantial sources of energy; a country whose 
development prospects are totally dependent on foreign trade; a country that 
receives no credit or finance from international organizations; a country to 
which even various types of humanitarian aid are restricted. And now attempts 
are being made even to prevent us from trading. 
The blockade is being intensified at a time when Cuba is suffering an 
extremely trying situation arising from the dissolution of the Socialist bloc, 
the disintegration of the Soviet Union and the sudden and radical change in 
relations with the countries with which we conducted 80 per cent of our trade, 
as well as from the abrupt disappearance of the fair and equitable prices that 
governed those relations. This has meant the loss of 70 per cent of Cuba's 
purchasing power the figure having fallen from $8,139 million in 1989 to 
$2.2 million this year. In truth, Cuba is confronted by a double blockade 
that is becoming harsher and more implacable every day. 
Indeed, the enormous damage to our economy has had inevitable 
repercussions for the living standards and consumption levels of the 
population, as well as for the country's production and development 
programmes. In these grave circumstances the imperialists nurture the hope 
that, by making their blockade tougher and more oppressive, they will be able 
to create conditions of poverty and hunger and, thus, make our people 
surrender. However, that is nothing but a foolish hope. Those who seek to 
annihilate us are ignoring the fact that Cuba's main resource - its only true 
wealth is its people. 
Only a united, informed and resolute people, a people prepared to fight 
for what it wants to achieve, a people whose social relations are governed by 
equity and solidarity, can confront and overcome such adversity. Only in a 
society such as that of Cuba could such disastrous conditions have occurred 
without leading to the closure of a single school, to neglect of the health of 
a single child or elderly man or woman, or to the abandonment of a single 
citizen. Can the same be said of our rabid enemies or our hypocritical 
critics? 
There is no greater proof of the strength of our social system or of the 
implacable resolve and unity of the Cuban people in defence of its revolution 
than the heroic popular resistance to this imperialist onslaught. How many 
countries have endured such a trial? 
But this large-scale economic warfare is not the only action being taken 
against Cuba. Part of our territory continues to be illegally occupied by a 
United States military base, which is the source of frequent provocation; the 
air above and the sea around the country are constantly being used for 
manoeuvres by the mighty who assault us; more than 1,500 hours of aggressive 
radio broadcasts are transmitted to Cuba weekly, and there have been 
unsuccessful attempts to invade our television spectrum; the territory of the 
United States is used openly and shamelessly, and with the apparent complicity 
of the authorities of that country, for the purpose of carrying out terrorist 
attacks against us; and Cuba is being subjected to a systematic campaign of 
slander to distort the image of a country which the United States has not been 
able to defeat and which refuses to renounce its independence. 
As it has not been able to bend us to its will, imperialism threatens us 
with extermination and endeavours to compel the rest of the world to acquiesce 
to its genocidal infamy. The Yankee blockade is a brutal violation of the 
rights of all the Cuban people and of international norms and the sovereignty 
of other countries. It is, above all, a moral disgrace. 
Those who think they can bring Cuba to its knees are mistaken. Our 
people has travelled a long road to achieve its full emancipation. It started 
its trek, totally alone, more than 120 years ago. Within its limited island 
space, without allies, without the material support of any Government, it 
struggled for three decades against a better and larger military force than 
the total of the forces which Spain had used to combat rebellion in all its 
other colonies. Attempts were made even then to isolate our people from the 
rest of the world; even then the oppressor found accomplices; even then 
attempts were made to compel our people to surrender because of hunger, and a 
substantial part of our population was annihilated. 
The Puerto Rican patriot, Eugenio Maria de Hostos, described those 
painful times for Cuba in the following words: 
"It is necessary to imagine oneself in that terrifying situation, 
the most tragic ever faced by any people: deprived of everything itself, 
while its enemy possesses all the power and resources of civilization; 
abandoned, while its enemy is abetted; disdained, while its enemy is 
flattered by the complicity of all. It is necessary to be able to feel 
all the torments of the agony of many years to understand how long a 
revolution lasts, to realize how much time passes, to understand the 
prodigious resistance of the combatants, to appreciate their heroism, to 
be worthy of admiring those admirable men ... 
"It is necessary to live in such infamous times, stumbling through 
the darkness of injustice, to feel for those men, elevated by their own 
efforts to the dignity of complete men, all the enthusiastic reverence, 
all the impulsive admiration, inspired by those capable of heroically 
representing the highest virtues of mankind." 
Those times referred to by Hostos were certainly even more difficult for 
our people. Today we are facing an enemy more powerful than Spain was then, 
but we have a united, brave people, worthy heirs of those combatants who never 
retreated despite the greatest misfortunes. We will never betray their 
memory; we will never renounce a fatherland which we liberated with rivers of 
blood and sacrifice. 
We also rely on the solidarity of peoples. We know that the oppressed, 
the exploited and the victims of discrimination on this Earth who place their 
hopes in Cuba's survival are many. 
For our dead, and for those who hope for a worthy life, we will continue 
resisting. We will not betray the mandate of our ancestors and the confidence 
of peoples. We will prove ourselves capable of resisting and we will know how 
to resist. 
We will continue to pursue our most sacred duty: to save the fatherland, 
the revolution and socialism. For their sake, we shall continue our struggle, 
without hesitating, despite all obstacles, hard and difficult though 
circumstances may be; ever onward to victory. 